                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Teraesa Fuller,

       Plaintiff,

v.                                            Case No. 17-13272

Commissioner of Social Security,              Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

                                  ORDER ADOPTING
                       12/4/18 REPORT AND RECOMMENDATION

       Plaintiff filed this action under 42 U.S.C. § 405(g), seeking judicial review of Defendant

Commissioner of Social Security’s denial of benefits. The matter was referred to Magistrate

Judge Mona Majzoub for determination of all non-dispositive motions pursuant to 28 U.S.C. §

636(b)(1) and Report and Recommendation pursuant to § 636(b)(1)(B) and (C). Thereafter, the

parties filed motions for summary judgment.

       On December 4, 2018, Magistrate Judge Majzoub issued a Report and Recommendation

(“R&R”) (Docket Entry No. 19) wherein she recommends that the Court deny Plaintiff’s Motion

for Summary Judgment, grant Defendant’s Motion for Summary Judgment, and affirm the

Commissioner’s decision.

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

                                                 1
magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the December 4, 2018 R&R.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment is DENIED,

Defendant’s Motion for Summary Judgment is GRANTED, and the Commissioner’s decision is

AFFIRMED.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: January 4, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record on
January 4, 2019, by electronic and/or ordinary mail.

                             s/Jennifer McCoy
                             Case Manager




                                                2
